DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims in lines 5-6, “to supply air discharged from the tub to the washing chamber”.  If, as in line 1, the tub forms the washing chamber, how can air be discharged from one and supplied to the other.  This language is therefore indefinite.
Regarding claim 1, Applicant claims in line 7, “sucking air from an outside”.  Examiner asks an outside of what, the tub, the washing chamber, the dishwasher?  Therefore, this claim language is indefinite.
Regarding claim 1, Applicant claims in line 9-10, “are exchanging heat each other”.  Examiner asks are they exchanging heat with each other or are they heating each other?  Therefore, this claim language in indefinite.
Claims 2-11 are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Regarding claim 4, Applicant claims in line 6, “sucks air of the third chamber”.  Examiner asks is the second fan sucking air from/into/through the third chamber?  Therefore, this claim language is indefinite.
Regarding claim 7, claim 7 recites the limitation "a second inlet" in 2.  There is insufficient antecedent basis for this limitation in the claim, as Applicant does not claim previously “a first inlet”.
Regarding claim 11, Applicant claims in lines 2-3, “the air discharged outward the tub from” and in line 6, “a heat exchange duct flow air introduced from outside”.  This claim language does not make any sense and therefore is indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711